DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s election of claims #1-8 in the reply filed on December 29, 2021 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
 	
Specification
 	The specification is objected to because a more descriptive title is requested.

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 31 of FIG. 5 is not in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 

Indication of Allowable Subject Matter 
 	Claims 1-8 are indicated as being allowable.  The following is a statement of reasons for the indication of allowable subject matter: “an adhesive loop connected to said chip and having an inner peripheral surface that defines a plurality of protrusions which surround said image sensing region of said chip” (claim 1).  

 	As to claim 1, Saxod et al. (U.S. Patent Publication No. 2017/0133520 A1), hereafter “Saxod”, teaches a chip 3 including an image sensing region 7, an adhesive loop 17 connected to said chip and having an inner peripheral surface which surrounds said image sensing region (FIG. 2), a light-transmissible substrate member 12 that is connected to said adhesive loop oppositely of said chip to cover said image sensing region of said chip.  However, Saxod does not tech the adhesive loop having an inner peripheral surface that defines a plurality of protrusions.

 	While Su et al. (U.S. Patent Publication No. 2018/0337211 A1), hereafter “Su”, teaches protrusions 204, the protrusions are not formed in an adhesive loop nor do they surround an image sensing region and therefore cannot be combined with Saxod.

 	No other prior art was found.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 



/SUBERR L CHI/Primary Examiner, Art Unit 2829